CRAWFORD, Judge
(dissenting):
I dissent from the majority opinion regarding Issues I and II. As to Issue I, the majority gives lip service to our decision in United States v. White, 36 MJ 284, 287 (CMA 1993). However, it applies an implied bias rationale which should be reserved for “extreme situations.” United States v. Jefferson, 44 MJ 312, 321 (1996), quoting Smith v. Phillips, 455 U.S. 209, 222, 102 S.Ct. 940, 948-49, 71 L.Ed.2d 78 (1982).
As to Issue II, the majority in effect adopts a per se rule of reversal because of a 30-minute lack of simultaneous two-way conversation between appellant and his two lawyers. The defense did not ask for a recess or a continuance, and a reasonable inference may be drawn that defense counsel consulted with appellant prior to completing cross-examination. The majority’s holding overlooks the rationale behind compulsory process, the right of confrontation, and the right to counsel in many decisions by this Court and the Supreme Court. See, e.g., United States v. Taylor, 44 MJ 254 (1996); United States v. Woolheater, 40 MJ 170 (CMA 1994). When one considers that (1) there was consultation between appellant and his lawyers, (2) any communications with the bailiff would have been privileged, (3) appellant’s demeanor is not an issue, and (4) any adverse inference from appellant’s absence from the courtroom was addressed with a cautionary instruction, it is not possible to sustain the conclusion that there was an error that affected the substantial rights of appellant. See Art. 59(a), UCMJ, 10 USC § 859(a).
ISSUE I
“Great deference” is given to military judges because they develop skills in observing members and judging their credibility. White, 36 MJ at 287. We cannot do that by merely examining the cold record. Because of a judge’s unique ability and opportunity, we should be reluctant to substitute our judgment for his or hers. Clearly, we should not reverse a trial judge merely because we would have reached a different decision at the trial level. That is not the standard. “An appellate court’s standard is to overturn a military judge’s ruling on a challenge for cause only for a clear abuse of discretion.” Id.
The majority opinion is inconsistent with White and extends the doctrine of implied bias. As Justice O’Connor, concurring, stated in Smith v. Phillips, 455 U.S. at 222, 102 S.Ct. at 948:
There are some extreme situations that would justify a finding of implied bias. Some examples might include a revelation that the juror is an actual employee of the prosecuting agency, that the juror is a close relative of one of the participants in the trial or the criminal transaction, or that the juror was a witness or somehow involved in the criminal transactions.
(Emphasis added.)
On voir dire, Maj Marchbanks admitted that at first she did not believe her own sister who claimed to have been molested. In fact, Maj Marchbanks stated that she only believed her sister after her mother informed her that she too had “had a similar situation.” Maj Marchbanks’ need for corroboration of her own sister’s allegations, coupled with her belief that she could separate these events from those in appellant’s trial, supports the judge’s ruling.
I believe that, unless we substitute our judgment and disbelieve the court member, we must uphold the finding by the trial judge who had the opportunity to observe the demeanor of the witness when she provided assurances that she could listen to the evidence, follow the instructions, and disregard the past.
ISSUE II
Sixth Amendment
The Sixth Amendment guarantees a criminal defendant compulsory process, confrontation of witnesses and the right to counsel.
Compulsory Process — Confrontation
In Maryland v. Craig, 497 U.S. 836, 845-46, 110 S.Ct. 3157, 3163-64, 111 L.Ed.2d 666 *222(1990), the Supreme Court stressed the essential elements of confrontation:
• physical presence of the witness
• oath
• direct and cross-examination of the witness
• observation of the demeanor of the witness by judge and jury.
The Court in Craig did not discuss the demeanor of the defendant. The defendant’s demeanor is not in evidence unless the defendant testifies. Imwinkelried, Demeanor Impeachment: Law and Tactics, 9 Am.J. Trial Advoc. 183, 199-200 nn. and 144-46 (1995), and accompanying text. In this case, appellant did not testify.
I believe that to put this case in a complete perspective we must consider the full panoply of rights. Those rights start with the Sixth Amendment rights as described in Craig and continue through to the admission of hearsay evidence of an unavailable declarant under Mil.R.Evid. 804(b)(5), Manual for Courts-Martial, United States (1995 ed.). A chart of this panoply or continuum is as follows: *
Compulsory Process Amendment VI
Confrontation Amendment VI
One-way closed-circuit television with witness in adjoining room and two-way oral communication Maryland v. Craig, 497 U.S. 836 (1990)
One-way oral communication with defendant in adjoining room United States v. Daulton
Defendant excluded from in camera competence hearing Kentucky v. Stincer, 482 U.S. 730 (1987)
Exclusion of counsel and defendant from in-chambers voir dire. Court comment on lack of objection United States v. Gagnon, 470 U.S. 522 (1985)
Video re-enactment created in defendant’s absence United States v. Lyons, 36 MJ 183 (CMA 1992)
Hearsay statement of an available declarant United States v. Morgan, 40 MJ 405 (CMA 1994)
Hearsay statement of unavailable declarant Mil/Fed.R.Evid 804(b)(5); United States v. Ureta, 44 MJ 290 (1996)
While there are numerous cases with which one could contrast the facts in this case, I will discuss only five:
In United States v. Lyons, 36 MJ 183 (CMA 1992), the factfinder could observe the demeanor of the witness during the re-enactment of the crime for investigators. However, the following were absent from the video re-enactment:
• contemporaneous cross-examination
• oath
• presence of counsel
• demeanor of witness before factfinder
Yet this Court held that the video-taped testimony of the witness was admissible.
In United States v. Morgan, 40 MJ 405 (CMA 1994), the admitted hearsay of the available witness was missing the following:
• demeanor of witness
• oath
• contemporaneous cross-examination
*223• presence of counsel
In United States v. Ureta, 44 MJ 290 (1996), the following were lacking:
• demeanor of witness
• demeanor of defendant
• contemporaneous cross-examination
• oath
Again, we held that the video-taped testimony was admissible.
In Kentucky v. Stincer, 482 U.S. 730, 107 S.Ct. 2658, 96 L.Ed.2d 631 (1987), the Court held that the defendant was not denied his right of confrontation when he was barred from an in camera hearing to determine the competency of two witnesses who were minors. Likewise, in United States v. Gagnon, 470 U.S. 522, 105 S.Ct. 1482, 84 L.Ed.2d 486 (1985), the Court held that the presence of counsel and the defendant was not necessary to ensure the fundamental fairness of challenges for cause in chambers. However, the Court did note that there was a waiver because there was no objection.
In this ease, the judge and jury could observe the demeanor of the witness (J), J was physically present in the courtroom, J testified under oath, and there was both direct and contemporaneous cross-examination of J. Criminal defendants do not have an “absolute right to a face-to-face meeting with the witnesses against them at trial.” Craig, 497 U.S. at 844,110 S.Ct. at 3163. Using the Craig analysis, the judge determined that there would not be a face-to-face confrontation between appellant and J. Appellant does not challenge this ruling. The only aspect missing from appellant’s trial, then, was the opportunity for the members to observe the demeanor of the accused. See 45 MJ at 219. Because the demeanor of the accused is evidence only when the defendant testifies, and because appellant did not testify, the lack of a chance to observe his demeanor in the courtroom during J’s testimony is irrelevant.
Right to Counsel
J’s testimony consists of 13 double-spaced pages and most likely was taken in under 30 minutes.
After J’s testimony, Captain Brand, one of the defense lawyers, stated:
If I could have just a moment sir.
MJ: Sure.
Q: (By IDC) When your mom was talking about these different things, the different sex things that you didn’t like in the drawing, she was talking to both you and [S], right?
A: (By WIT) Yes.
IDC: Your honor, if I could just leave the court room for a minute please, and I’ll be right back.
MJ: You may.
IDC: Thank you.
(The IDC exits the court room.)
(The IDC re-enters the court room.)
IDC: I have no further questions your honor.
MJ: The record should reflect that there were no proceedings conducted in the absence of Captain Brand, the defense counsel. Is there re-direct?
This exiting and reentering the courtroom and declaring that there were no further questions did not occur after the testimony of any other witness in the trial. Thus, there is certainly a strong and reasonable inference that defense counsel exited the courtroom to consult with appellant.
Appellant effectively waived his right to counsel. He had the right to have one lawyer in each room. There was no impediment to them asking for a continuance or for a recess. Captain Brand did not ask for either. There is a reasonable inference based on the record that she talked with appellant before concluding cross-examination. Cf. County Court of Ulster County, New York v. Allen, 442 U.S. 140, 99 S.Ct. 2213, 60 L.Ed.2d 777 (1979); United States v. Sleet, 54 F.3d 303,306 (7th Cir.1995).
There have been two cases that have dealt with the issue of inhibiting consultation between a defendant and his or her lawyer, Perry v. Leeke, 488 U.S. 272, 109 S.Ct. 594, 102 L.Ed.2d 624 (1989), and Geders v. United States, 425 U.S. 80, 96 S.Ct. 1330, 47 L.Ed.2d 592 (1976). The Court in Geders held that prohibiting the defendant from consulting *224with his lawyer during a 17-hour overnight recess between direct and cross-examination was a violation of the right to counsel. However, in Leeke, the Court found harmless error in preventing consultation during a 15 minute recess after the defendant’s direct testimony in his murder trial.
Likewise, the Supreme Court has also indicated in a unanimous opinion that where there was interference with the attorney-client relationship by law enforcement officials, “absent demonstrable prejudice, or substantial threat thereof, dismissal of the indictment is plainly inappropriate, even though the [Sixth Amendment] violation may have been deliberate.” United States v. Morrison, 449 U.S. 361, 365, 101 S.Ct. 665, 668, 66 L.Ed.2d 564 (1981). Here, again, one finds an analysis for prejudice.
In analyzing this ease I ask myself, “What is missing from this picture?” At first blush the answer appears to be (1) appellant’s presence before the factfinder, and (2) appellant’s lack of consultation with his lawyers before completing cross-examination. However, upon closer examination, a different picture emerges. First, as previously mentioned, appellant’s demeanor is not in evidence and any adverse inferences to be drawn from his absence were corrected by the judge’s cautionary instruction to the members. Second, one can infer from the record that Captain Brand did consult with appellant before concluding the cross-examination. Even if appellant’s absence during J’s testimony in some way limited cross-examination of J, the Constitution guarantees “only the opportunity for effective cross-examination, not cross-examination that is effective in whatever way, and to whatever extent, the defense might wish.” United States v. Owens, 484 U.S. 554, 559, 108 S.Ct. 838, 842, 98 L.Ed.2d 951 (1988), quoting Kentucky v. Stincer, 482 U.S. at 739, 107 S.Ct. at 2664, quoting Delaware v. Fensterer, 474 U.S. 15, 20, 106 S.Ct. 292, 294-95, 88 L.Ed.2d 15 (1985). It is sufficient that a defendant have an opportunity to cross-examine the witness on bias, lack of care and attentiveness, poor eyesight, and bad memory. Id.
There should be no doubt that the presence of the witness in front of the factfinder fulfills the Sixth Amendment compulsory process and confrontation clauses. As to the right to counsel by way of two-way communication with counsel, appellant had the option of having one lawyer in each room and, presumably, communication between the two lawyers before conclusion of cross-examination. After such consultation with appellant, the defense had no further questions. In any event, in United States v. MacCulloch, 40 MJ 236, 239 (CMA 1994), we recognized that the tactics and decisions relating to the examination of a witness belong to counsel and not the defendant. See Standard 4-52(b), ABA Standards for Criminal Justice, The Defense Function (3d ed. 1993).
I suggest that most experienced lawyers would prefer to cross-examine a live witness under these circumstances rather than have the court admit hearsay evidence of an unavailable witness. See Mil.R.Evid. 804(b)(5).
Nor does the use of the bailiff as a messenger between appellant and his lawyers destroy the attorney-client privilege. The trial judge assigned the bailiff this role. Mil. R.Evid. 502 provides that a client may prevent his legal representative from disclosing confidential communications. A representative includes “a person ... assigned to assist a lawyer in providing professional legal services.” Clearly, in this case, the bailiff was appellant’s representative.
CONCLUSION
If the Supreme Court can affirm Leeke and Morrison, and this Court can affirm Lyons, Morgan, and Ureta, then we can at least examine whether there was prejudicial error in this ease. Appellant’s burden of proof under Article 59(a) is to establish that an error “materially prejudices the substantial rights of the accused.” Assuming that the lack of simultaneous, two-way communication between appellant and his lawyers for about 30 minutes was an error, appellant has not demonstrated what additional evidence would have been brought out during the cross-examination of J if appellant had had simul*225taneous, two-way communication with his lawyers during J’s testimony.
Viewing the totality of the circumstances and considering the failure of the defense to set forth any other evidence they would have brought out, I would find any error in this case to be harmless. For that reason, I dissent.

 Although some may disagree with the juxtaposition of Stincer, Daulton, and Gagnon, they are clearly middle-of-the-road cases on the continuum and their exact placement is immaterial for the purpose of this dissent.